 1 COGBURN LAW OFFICES
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburnlaw.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 efox@cogburnlaw.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiffs
 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10    AMY L. GONZALEZ, an individual, and
      JOHN SHUMWAY, an individual,                                       Case Number
11                                                                 2:18-cv-1246-RFB-GWF
                                      Plaintiffs,
12
              vs.                                             STIPULATION AND ORDER TO
13                                                                DISMISS DEFENDANT
      EQUIFAX INFORMATION SERVICES,                             TRANSUNION, LLC WITH
14    LLC, a Foreign Limited-Liability Company,                       PREJUDICE
      TRANSUNION, LLC, a Foreign Limited-
15    Liability Company, EXPERIAN
      INFORMATION SOLUTIONS, INC., a
16    Foreign Corporation, WELLS FARGO N.A.,

17                                    Defendants.

18

19 TO:      THE HONORABLE JUDGE RICHARD F. BOULWARE, II

20          IT IS HERBY STIPULATED by and between Plaintiffs, Amy L. Gonzalez and John

21 Shumway (“Plaintiffs”) and Defendant, TransUnion, LLC (“TransUnion”), by and through their

22 respective attorneys of record, hereby stipulate and agree that all Plaintiffs’ claims asserted against

23 TransUnion, LLC in the above-captioned shall be and hereby are dismissed with prejudice.

24 …


                                                    Page 1 of 3
 1          IT IS FURTHER STIPULATED that each party shall bear its own attorney fees and costs.

 2 Dated this 28th day of November, 2018.          Dated this 28th day of November, 2018.

 3 COGBURN LAW OFFICES                              LEWIS BRISBOIS BISGAARD & SMITH
                                                    LLP
 4

 5 By:       /s/ Erik W. Fox                        By:        /s/ Jason G. Revzin
         Jamie S. Cogburn, Esq.                            Jason G. Revzin, Esq.
 6       Nevada Bar No. 8409                               Nevada Bar No. 8629
         Erik W. Fox, Esq.                                 6395 S. Rainbow Blvd., Suite 600
 7       Nevada Bar No. 8804                               Las Vegas, Nevada 89118
         2580 St. Rose Parkway, Suite 330                  Attorney for TransUnion, LLC
 8       Henderson, Nevada 89074
         Attorneys for Plaintiffs
 9
            IT IS SO ORDERED:
10
                                             ________________________________
                                              UNITED STATES MAGISTRATE JUDGE
11                                           RICHARD F. BOULWARE, II
                                             UNITED STATES DISTRICT JUDGE
12
                                              DATED      29th day of November, 2018.
                                               DATE this
13

14

15

16

17

18

19

20

21

22

23

24


                                             Page 2 of 3
 1                                CERTIFICATE OF SERVICE

 2         Pursuant to FRCP 5, I hereby certify that on the 28th day of November, 2018, I filed the

 3 foregoing STIPULATION AND ORDER TO DISMISS DEFENDANT TRANSUNION, LLC

 4 WITH PREJUDICE with the Clerk of the Court for the United States District Court by using the

 5 Court’s CM/ECF system to be served to the following participants:

 6         SNELL & WILMER LLP
           Attorneys for Defendant Wells Fargo N.A.
 7
           Kelly H. Dove, Esq.          kdove@swlaw.com
 8         Tanya N. Lewis, Esq.         tlewis@swlaw.com

 9         LEWIS BRISBOIS BISGAARD & SMITH LLP
           Attorneys for Defendant TransUnion LLC
10
           Jason Revzin, Esq.           jason.revzin@lewisbrisbois.com
11
           NAYLOR & BRASTER
12         Attorneys for Experian Information Solutions, Inc.

13         Jennifer L. Braster, Esq.    jbraster@nvblawnv.com
           Andrew J. Sharples, Esq.     asharples@nblawnv.com
14         Katherine A. Neben, Esq.     kneben@jonesday.com

15
                                                 /s/ Amy Quach
16                                              An employee of Cogburn Law Offices

17

18

19

20

21

22

23

24


                                              Page 3 of 3
